Citation Nr: 1543321	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant is represented by:  Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran died in February 2009, and the death certificate lists the cause of death as septicemia due to or as a consequence of liver cirrhosis and chronic hepatitis C.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD).

3.  The probative evidence of record shows that it is at least as likely as not that the Veteran's alcohol dependence was due to or a result of his service-connected PTSD and that the alcohol dependence substantially contributed to the Veteran's cirrhosis of the liver and subsequent fatal disease process.

4.  Although the appellant withdrew her appeal as to the Board's June 2011 denial of entitlement to DIC benefits under 38 U.S.C.A. § 1318, the Court of Appeals for Veterans Claims vacated the entirety of the Board's June 2011 decision.  Prior to the promulgation of another decision by the Board, in a June 2013 written statement, the appellant's attorney confirmed that the only remaining issue before the Board was entitlement to service connection for the cause of the Veteran's death.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).

2.  The criteria for withdrawal of the appeal by the appellant as to the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 have been met.  38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

I.  Service Connection for the Cause of the Veteran's Death

The Veteran died in February 2009, and the death certificate lists the immediate cause of death as septicemia, which was due to or as a consequence of cirrhosis of the liver and chronic hepatitis C.  At the time of the Veteran's death, service connection was in effect for PTSD, to which a 70 percent disability rating was assigned.  The Veteran was also in receipt of a total disability rating based on individual unemployability (TDIU) solely due to his PTSD symptoms.  The appellant asserts that the Veteran's cirrhosis of the liver was caused by chronic alcohol abuse, which was secondary to his service-connected PTSD.  

DIC benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c)(1).

In order to establish direct service connection for a disability, there must be: (1) competent evidence of a current disability; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the in-service disease, injury, or event and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Additionally, service connection may be established for an alcohol or drug abuse disability where medical evidence demonstrates that such disability is secondary to or caused by a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

During an October 1998 private psychiatric evaluation, the Veteran reported exposure to numerous traumatic events while serving in Vietnam, including witnessing the death of friends; killing many people, including children; and dismembering and burying bodies.  After returning from Vietnam, the Veteran reported feeling empty and numb, "like something is missing."  He also reported significant avoidance, depression, anxiety, hypervigilance, difficulty sleeping, social isolation, and disturbance in interpersonal relationships.  

During an August 2003 VA psychiatric examination, the Veteran reported persistent distressing recollections, flashbacks, nightmares, and difficulty sleeping.  He also reported using alcohol since service.  The examiner indicated that the Veteran endorsed persistent symptoms of avoidance, markedly diminished participation in activities, feelings of detachment or estrangement from others, inability to recall an aspect of the trauma, restricted range of affect, difficulty sleeping, difficulty concentrating, hypervigilance, exaggerated startle response, irritability, and outbursts of anger.  The Veteran denied ever receiving any treatment for his PTSD.

In a March 2013 written statement, a long-time friend of the Veteran's indicated that after returning from Vietnam, the Veteran was not the same man he once was, noting that it was apparent that "the war destroyed him."

In a March 2013 written statement, the Veteran's mother-in-law indicated that she believed that the Veteran "hung out in bars and drank to hide from his day-to-day memories of Vietnam."  She stated that the Veteran was socially withdrawn, except when he was drinking, noting that her daughter first met the Veteran at a bar.  The Veteran's mother-in-law also stated that the Veteran never talked about Vietnam; "he tried to drink it away."  

In a March 2013 written statement, the Veteran's brother-in-law indicated that the Veteran "did his best to forget with drinking" and that he "seemed to drink more over the years I knew him."

The Veteran's treatment records are somewhat inconsistent with respect to the Veteran's level of alcohol use.  A January 1998 VA treatment record indicates that the Veteran was a moderately heavy drinker in the past, but recently cut back on his alcohol consumption.  During a June 1999 VA examination, the Veteran reported that his most recent alcohol use was five years earlier, at which time he reported drinking a six-pack of beer approximately three days a week.  He also reported receiving a citation for driving under the influence in 1986.  During an August 2003 VA examination, the Veteran reportedly started drinking alcohol during service, but quit around 1996.  A February 2006 VA treatment record shows that the Veteran reported continuing to drink two or three beers per day because it made him feel better.  The treatment provider advised the Veteran to stop drinking due to his hepatitis C, but the record shows that the Veteran was not concerned, stating that "tomorrow I may die from getting hit by a car."  In December 2008, the Veteran denied having any alcoholic beverages within the past year.  However, shortly before his death in  February 2009, the Veteran reported drinking on a regular basis until approximately one year earlier.  

The evidence of record establishes, at the very least, that the Veteran was a moderately heavy drinker for a number of years during and after service.  In light of the fact that the Veteran continued drinking alcohol after he was advised to quit, the Board finds that it is reasonable to conclude that the Veteran may have downplayed his alcohol use when asked about it by treatment providers.  As will be discussed herein, this is also consistent with the June 2013 private medical opinion indicating that it is not uncommon for individuals with substance use disorders to underreport their level of alcohol utilization.  Considering the severity of the Veteran's PTSD symptoms and the complete lack of psychiatric treatment, the Board finds the statements of the Veteran's friends and family, which are supported by the medical evidence of record, to be competent, credible evidence of long-term alcohol use.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay testimony is competent if it is limited to matters actually observed and within the realm of the witness's personal knowledge); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider internal inconsistency and consistency with other evidence of record).

In June 2013, the appellant submitted a private medical opinion from a physician who specializes in psychiatry, internal medicine, and addiction.  After reviewing the evidence of record, the physician opined that "[the Veteran's] PTSD caused his alcohol dependence which contributed to his hepatic cirrhosis, a causative factor in his death."  In support of this, the physician cited eight publications from the American Journal of Psychiatry and provided, in relevant part, the following rationale:

I have reviewed all of the medical records, lay statements, and ancillary information associated with [the Veteran] and his diagnoses of PTSD, alcohol dependence, hepatitis C, and his ultimate demise from septicemia.  This is how the sequence of events unfolded for [the Veteran].  He had no evidence of psychiatric illness or substance use disorder prior to his active duty service.  He served in the United States Marine Corps in Vietnam and developed all the classic signs and symptoms of PTSD.  Upon returning home he began to drink alcohol in an ever more progressive fashion.  He was not entirely forthcoming with the [VA] or healthcare providers regarding his utilization of alcohol.  Being ashamed, guilty, and secretive about the extent of alcohol utilization is a component of substance use disorders.  This is not unusual, remarkable, or surprising in any fashion.  The fact that [the Veteran] would not describe the exact extent of his alcohol use is consistent with the disease process of alcohol dependence and substance use disorders in general.  In addition, the lay statements from his family, friends, and acquaintances indicated that he was a heavy drinker from his return [from] Vietnam until he became too ill to drink.  We know, for a fact, that his latest use of alcohol was as late as 2006 when his deterioration from hepatic dysfunction was more than evident to [the Veteran].  This is strongly suggestive of severe alcohol dependence with [the Veteran] displaying a complete incapacity to discontinue use even when he knew that continuing alcohol utilization would lead to his death.  This level of commitment to alcohol use is consistent with progressive substance use disorder disease, worsening alcohol dependence, and no evidence or suggestion that [the Veteran] had periods of sobriety for many years before his death.

The extent of [the Veteran's] alcohol utilization led to liver cirrhosis which was compounded and potentiated by the development of hepatitis C.  It is not possible to ascertain what component of his liver cirrhosis is associated with alcohol and which component is associated with hepatitis C.  However, there is no doubt that his utilization of alcohol contributed and potentiated his liver cirrhosis in a profound fashion.  There are conflicting reports in the medical record associated with [the Veteran] starting and stopping of alcohol.  From my review of the record, review of the lay statements, and experience as a board-certified addictionologist my opinion is [the Veteran] likely drank on a very regular basis throughout the course of his life.  There is no indication that he had any extended periods of sobriety, and the lay statements do not even remotely suggest that he did anything but drink to mitigate the signs and symptoms of PTSD.  However, even if the [VA] reports are correct, and he did not drink for several years prior to his death, the damage from alcohol to his liver was already in place and a causative factor in his death.  Therefore, the clinical and logical progression of his illness connect alcohol dependence to his PTSD, and ultimately his demise. . . . [The Veteran] is described in reports as utilizing alcohol when he knew he had hepatitis C and significant liver dysfunction.  The medical literature is very clear linking PTSD with alcohol dependence and substance use disorders, and it is common knowledge that alcohol utilization is associated with hepatic cirrhosis.  

In July 2014, a VA examiner opined that the Veteran's continued alcohol use was among the risk factors which likely contributed to the development of cirrhosis.  In support of this, the examiner provided the following rationale:

Surprisingly high rates of [hepatitis C] infection (approximately 30 percent) have been found in patients with alcohol abuse, even in the absence of other risk factors for infection.  [Hepatitis C] may accelerate the liver injury in patients who drink heavily, alcohol use appears to decrease the efficacy of interferon therapy for [hepatitis C], and patients with alcohol and [hepatitis C]-induced liver injury have a greater risk for hepatocellular carcinoma. 
. . .

There is no way to determine if the Veteran's cirrhosis of liver was secondary to his alchol use or the hepatitis C infection, both lead to cirrhosis and there are no pathological features which could help differentiate the predominant disease causing the cirrhosis, as is evident by [the] Veteran's medical records, he refused a biopsy which in early diseases could have given a clue if the cirrhosis was secondary to alchol use or the hepatitis C infection.

Later in July 2014, another VA examiner opined that the "condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  In support of this, the examiner provided the following rationale:

First, there is no evidence to support the fact that he was suffering from PTSD at the time of his death.  Secondly, PTSD does not cause alcohol abuse and dependence.  Many people have experienced PTSD and have not developed severe alcohol problems.  There is insufficient information in the [claims file] regarding details about his substance abuse history other than him stating he drank to forget.  

In July 2015, the appellant submitted, in relevant part, the following addendum to the above-referenced private medical opinion:

As a comorbid diagnosis to his PTSD, and like many veterans, [the Veteran] developed a comorbid substance use disorder, specifically an alcohol use disorder.  [The Veteran] utilized alcohol in an effort to mitigate the emotional disarray caused by PTSD.  Over the course of his life he also contracted hepatitis C, which in combination with his alcohol use disorder, eventually led to hepatic failure and his death.  Cirrhosis of his liver was the overall and predominant factor in the development of sepsis and ultimately [the Veteran's] death.  Despite the fact that it is not possible to ascertain the exact percentage of liver failure caused by hepatitis C versus an alcohol use disorder[,] there is no question that the utilization of alcohol is one of two key factors in the acceleration of his liver failure and his demise.  

. . .

Furthermore, the examiner in July 2104 suggesting that PTSD and substance use disorders are not related flies in the face of innumerable independent and peer-reviewed articles on this specific disease process in Vietnam veterans.  There is no question that [the Veteran] utilized alcohol in an effort to mitigate the emotional disarray and symptoms caused by PTSD.  This is documented in the medical record by his treating providers, is supported by the peer-reviewed literature, and is confirmed by family and friends and additional lay statements.  

The evidence of record contains conflicting competent medical opinions regarding the questions of whether the Veteran's PTSD caused his alcohol use and whether his alcohol use caused his cirrhosis.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board assigns no probative value to the second July 2014 VA examiner's opinion.  The examiner opined that the Veteran's alcohol use was not secondary to his PTSD because "there is no evidence to support the fact that [the Veteran] was suffering from PTSD at the time of his death."   However, this is not consistent with the evidence of record.  To the contrary, the record shows that the Veteran continued to receive TDIU based solely on his PTSD symptoms up until his death.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).   Furthermore, the examiner did not explain why the failure to suffer from PTSD at the time of death was relevant to the issue of whether the Veteran developed an alcohol abuse disability secondary to his PTSD.  See, e.g. AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  Additionally, the examiner generally indicated that "PTSD does not cause alcohol abuse and dependence."  In support of this, the examiner stated that "many people with PTSD do not develop alcohol problems."  However, the fact that many people with PTSD do not develop alcohol problems does not necessarily support the conclusion that PTSD cannot cause alcohol abuse or did not cause this Veteran's alcohol abuse.  See Id.  Notably, the examiner did not cite any medical literature to support this assertion.  Accordingly, the Board finds that the opinion of the second July 2014 VA examiner is not probative of whether the Veteran's alcohol use was secondary to his PTSD. 

The Board finds the June 2013 and July 2015 opinions of the private physician to be probative in that they are supported by rationales evidencing a thorough review of the Veteran's claims file and reasoned medical explanations.  Moreover, the private physician cited extensive medical literature to support the conclusion that the Veteran's alcohol use disorder was secondary to his service-connected PTSD.
Finally, the record shows that the first July 2014 VA examiner and the private physician agreed that the Veteran's continued alcohol use likely contributed to the development of his cirrhosis, which ultimately caused his death.  Based on the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


II.  Entitlement to DIC Benefits Under 38 U.S.C.A. § 1318

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In June 2011, the Board denied the appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Thereafter, the appellant appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an April 2012 written brief submitted to the Court, the appellant's attorney indicated that the appellant did not challenge the Board's denial of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Nevertheless, in a September 2012 Memorandum Decision, the Court set aside the Board's June 2011 decision and remanded both claims for further adjudication.  Thereafter, in a June 2013 written statement, the Veteran's attorney confirmed that the only issue remaining before the Board was entitlement to service connection for the cause of the Veteran's death.  Moreover, in a September 2015 appellate brief, the Veteran's attorney only addressed entitlement to service connection for the cause of the Veteran's death.  Based on the foregoing, the Board finds that the appellant has expressed her intention in writing to withdraw her claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  See Verdon v. Brown, 8 Vet. App. 529, 534 (1996).  Accordingly, the appeal as to the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


